UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNICORN CROWDFUNDING INC.,

                          Plaintiff/Counterclaim Defendant,           18 Civ. 10110 (PAE)

                       -v-                                                   ORDER

 NEW STREET ENTERPRISE, INC., d/b/a SOCIALFIX;
 OSSIAN VENTURES, INC.; and TERESA TATEOSSIAN,

                               Defendants/Counterclaimants.



 NEW STREET ENTERPRISE, INC., d/b/a SOCIALFIX;
 OSSIAN VENTURES, INC.; and TERESA TATEOSSIAN,

                                 Third-Party Plaintiffs,

                       -v-

 MICHAEL GELINAS and BRIAN BODIK,

                                 Third-Party Defendants.


PAUL A. ENGELMA YER, District Judge:

       For the reasons stated on the record at today's conference, the Court hereby sets the

following schedule and deadlines:
                                           .                           .
                   •   Third-party defendants' answer and their letter confirming that they are

                       bound to the existing discovery record in this case are due December 20,

                       2019.

                   •   The parties' joint statement of stipulated facts is due January 14, 2020.

                   •   Defendants' motion for partial summary judgment is due February 11,

                       2020.
                 •   Plaintiffs opposition to defendants' motion and its cross-motion for

                     partial summary judgment are due March 11, 2020.

                 •   Defendants' opposition and reply are due March 25, 2020.

                 •   Plaintiffs reply is due April 8, 2020.

      SO ORDERED.



                                                         Paul A. Engelmayer
                                                         United States District Judge



Dated: December 17, 2019
       New York, New York
